.11.411•Gl...141/

7T- .Y•Jt.../

MATTER OF C-ARCIA-RODRIGUEZ
In Visa Petition Proceedings
A-22365073

Decided by Board January 13, 1978
(1) In order to support application for "immediate relative status" under section 201(b) of
the Immigration and Nationality Act, 8 U.S.C. 1151(b), for the beneficiary as her
adopted daughter, petitioner must establish that .the adoption was accomplished in
compliance with controlling foreign law (Civil Code of Tamaulipas, Mexico).
(2) Under article 400 of the Civil Code of -Tamaulipas, Mexico, only persons "who have no
descendants" are permitted to adopt.
(3) A purpoited adoption of the beneficiary by the petitioner and her spouse in
Tamaulipas, Mexico, while they had living natural children, was not accomplished in
compliance with controlling law and cannot be recognized for the purpose of bestowing
an immigration benefit.

(4) Contention that article 400 of the Civil Code of Tamaulipas, Mexico, applies only to
single persons and that article 401 allows a man and wife to adopt, even if they have
descendants, so long as both consent, is wejected because article 400 is not restricted on its
face to single persons, the adoption order in question cites article 400 and not article 401

among its "legal bases", and because article 401 would appear to be an additional (rather
than an alternative) requirement imposed upon married couples who wish to adopt.
014 BEHALF OF PETITIONER: Pro se
BY: Milhollan, Chairman; Wilson, Mania.tis, Appleman, and Maguire, Board Members

The United States citizen petitioner applied for immediate relative
status for the beneficiary as her adopted daughter under section 201(b)
of the Immigration and Nationality Act, 8 U.S.C. 1151(b). In a decision
dated October 5, 1976, the District Director denied the petition. The

petitioner has appealed.' The appeal will be dismissed.
The beneficiary, a 15-year-old native and citizen of Mexico, was
"adopted" by the petitioner and her husband in H. Matamoros, State of
Tamaulipas, Mexico, on August 6, 1974. The couple had natural children
of their own living at the time of this "adoption." A visa petition was
submitted on behalf of the beneficiary on August 16, 1976.
' The appeal was properly filed on October 18, 1976, but was not received by this Board
until November 15, 1977. The Service etplains that the delay resulted because a position
in the relevant field office became vacamt the month the appeal was filed and was not
staffed until some ten months later.

438

Certain adopted children of United States citizen parents can qualify
for "immediate relative status" under section 201(b) of the Act. See
section 101(b)(E), 8 U.S.C. 1101(b)(1)(E). The District Director, however, denied this petition based on his finding that the petitioner failed
to establish that the beneficiary had been lawfully adopted. Noting that
article 400 of the Civil Code of Tamaulipas authorizes only persons "who
do not have natural descendants" to adopt minor children, he concluded

that the beneficiary's adoption was not in compliance with controlling
law as the petitioner and her spouse had other natural children living in
August 1974.

On appeal, the petitioner submits that the District Director erred by
looking only to article 400 of the Civil Code of Tamaulipas. She states
that article 400 governs only adoptions by single persons and that article
401 authorizes a "married couple [to] adopt if both agree to consider the
adopted one as their son." The petitioner maintains that the adoption of
the beneficiary was in compliance with the requirements of the Civil
Code of Tamaulipas and that her daughter should, therefore, be recognized as her "immediate relative."
The burden of establishing both controlling foreign law (Matter of
Awning, 14 L & N. Dec. 502 (BIA 1973)) and eligibility for the benefit
sought (Matter of Brantigan, 11 I. & N. Dec. 493 (BIA 1966)) rests with
the petitioner. We conclude that the petitioner has failed to sustain
either burden.
Article 400 of the Civil Code of Tamaulipas provides:
Persons over 30 years of age, in the full exercise of their rights and who have no
descendants, may adopt a minor or an incompetent, even if he is of legal age, provided
the adopter is 17 years older than the person adopted, and that the adoption is beneficial
to the latter.
Article 401 of the Code states:
The man and wife can adopt when both are in accord in considering the adopted child as
their own son or daughter.

It seems evident that the former article is a general provision governing all adoptions, while the latter article sets forth an additional requirement to be imposed upon married couples. Thus, it would appear
that the petitioner and her spouse were subject to the restrictions in
article 400 at the time they attempted to adopt the beneficiary.

The petitioner would have us conclude that article 400 applies only to
single persons. On its face, however, no such limitation appears.
Moreover, to accept such an interpretation would be to conclude that
the age differential and "welfare of the child" provisions of article 400 do
not apply to adoptions by married couples. We decline to so conclude,
and find that the petitioner has failed to establish that her reading of
articles 400 and 401 of the Civil Code of Tamaulipas is correct.
439

This conclusion is supported by the fact that an extract from the
adoption order submitted by the petitioner cites article 400 among the
"legal bases" for the adoption. No reference is made in the order to
article 401 of the Code. It would, therefore, certainly appear that the
provisions of article 400 did apply to the "adoption" of the beneficiary.
In light of the above, we find that the petitioner has failed to establish
that the beneficiary qualifies as her "child" within the meaning of section

101(b)(1)(E) of the Act. Thus, the beneficiary has not been shown to be
eligible for "immediate relative" status under section 201(b) of the Act.
See Matter of Allmon, Interim Decision 2339 (BIA 1975).
Accordingly, the appeal will be dismissed. We note, however, that
nonpreference immigrant visas are presently available for qualified
applicants from Mexico. 2
ORDER: The appeal is dismissed.

2

See United States Department of State Visa Bulletin Number 12, Volume III,

November 11, 1977.

440

